Citation Nr: 0735209	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-19 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than September 
16, 2003, for the grant of service connection for peripheral 
neuropathy of the right upper extremity.

2.  Entitlement to an effective date earlier than September 
16, 2003, for the grant of service connection for peripheral 
neuropathy of the left upper extremity.

3.  Entitlement to an effective date earlier than September 
16, 2003, for the grant of service connection for peripheral 
neuropathy of the right lower extremity.

4.  Entitlement to an effective date earlier than September 
16, 2003, for the grant of service connection for peripheral 
neuropathy of the left lower extremity.

5.  Entitlement to a rating in excess of 10 percent disabling 
for peripheral neuropathy of the right upper extremity.

6.  Entitlement to a rating in excess of 10 percent disabling 
for peripheral neuropathy of the left upper extremity.

7.  Entitlement to a rating in excess of 10 percent disabling 
for peripheral neuropathy of the right lower extremity.

8.  Entitlement to a rating in excess of 10 percent disabling 
for peripheral neuropathy of the left lower extremity.

9.  Entitlement to an increased disability rating for type II 
diabetes mellitus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1971.  He served in Vietnam and was awarded the Combat 
Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in January 2007.  The 
transcript of that hearing is of record.

At the time of the hearing, the veteran submitted additional 
evidence, consisting of a statement from his private 
physician with respect to his diabetes mellitus, and waived 
initial consideration of this evidence by the RO.  As this 
evidence is unrelated to the issue of entitlement to earlier 
effective dates which is the subject of the decision below 
and because the veteran has waived RO consideration of this 
evidence, the Board will proceed with adjudication.  
38 C.F.R. § 20.1304.

In addition, at the Travel Board hearing, the veteran's 
accredited representative raised the issue of entitlement to 
an increased rating for the service-connected eye disorder on 
the veteran's behalf.  Similarly, it is noted that erectile 
dysfunction noted in the veteran's post-service medical 
records is an implied claim for service connection for this 
disorder secondary to diabetes.  Inasmuch as these issues 
have not been developed or certified for appellate review, 
they are not for consideration at this time.  They are, 
however, referred to the RO for appropriate action.

The issues of entitlement to ratings in excess of 10 percent 
disabling for service connected bilateral upper and lower 
peripheral neuropathy, as well as entitlement to an increased 
rating for type II diabetes mellitus, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
diabetes on June 24, 2002.  This constituted an implied claim 
for service connection for peripheral neuropathy secondary to 
diabetes.

2.  Symptoms referable to peripheral neuropathy were first 
clinically demonstrated on September 26, 2002.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an effective date of September 26, 
2002, for a grant of service connection for peripheral 
neuropathy of the right upper extremity have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an effective date of September 26, 
2002, for a grant of service connection for peripheral 
neuropathy of the left upper extremity have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

3.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an effective date of September 26, 
2002, for a grant of service connection for peripheral 
neuropathy of the right lower extremity have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

4.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an effective date of September 26, 
2002, for a grant of service connection for peripheral 
neuropathy of the left lower extremity have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an August 2004 rating decision, service connection for 
peripheral neuropathy, bilateral upper and lower extremities, 
was granted and separate schedular ratings of 10 percent 
disabling was assigned for each extremity effective from 
September 16, 2003.  The veteran contends that he is entitled 
to an earlier effective date of November 2002, the date he 
allegedly submitted his claim for service connection for 
peripheral neuropathy.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active 
service in August 1971.  He did not submit a claim of 
entitlement to service connection for peripheral neuropathy 
of the bilateral upper and lower extremities within one year 
from his discharge.  Therefore, assignment of an effective 
date back to the day following discharge is not possible. 

In this instance, the veteran is seeking an earlier effective 
date for the grant of service connection for bilateral upper 
and lower extremity peripheral neuropathy, as neurological 
manifestations of his underlying service-connected type II 
diabetes mellitus (and thus awarded on a secondary medical 
relationship to his diabetes, under 38 C.F.R. § 3.310(a)).  

By an August 2004 rating decision, the RO granted service 
connection for bilateral peripheral neuropathy, upper and 
lower extremities, and awarded a 10 percent initial rating 
for this condition, effective from September 16, 2003.  The 
rating decision points out that September 16, 2003, is the 
date of receipt of the veteran's claim for an increased 
rating which resulted in a December 18, 2003, report of VA 
examination reflecting complaints of extremity numbness.  

The written communications and Travel Board hearing testimony 
by and on behalf of the appellant essentially claim that a VA 
Form 21-4138, Statement in Support of Claim, requesting 
service connection for peripheral neuropathy was submitted in 
November 2002; thus, it is alleged that the correct effective 
date for service connection for peripheral neuropathy, 
bilateral upper and lower extremities, is November 15, 2002, 
the date of the Statement in Support of Claim.  

However, review of the claims file reflects that, while the 
statement was dated in November 2002, there is no indication, 
and the veteran has provided none, that it was received at 
the RO until October 15, 2004.  Thus, the correspondence 
dated November 15, 2002, cannot be accepted as the date of 
claim to warrant the assignment of an effective date earlier 
than September 16, 2003.  

While September 16, 2003, may be considered as the date of 
receipt of the veteran's claim for service connection for 
peripheral neuropathy (in connection with the veteran's claim 
for an increased rating which resulted in a December 18, 
2003, report of VA examination reflecting complaints of 
extremity numbness), it must be noted that service connection 
has been granted for peripheral neuropathy, bilateral upper 
and lower extremities, as secondary to diabetes.  

The Board notes that the date of receipt of the veteran's 
claim for diabetes is June 24, 2002.  Since the record 
indicates that the issue of secondary service connection for 
peripheral neuropathy was implied from the grant of service 
connection for diabetes, September 26, 2002, the date on 
which symptoms referable to peripheral neuropathy were first 
clinically manifested, is the appropriate effective date for 
the grant of service connection for peripheral neuropathy, 
bilateral upper and lower extremities.  

Specifically, in reviewing the relevant evidence, the report 
of a September 26, 2002, VA examination for diabetes mellitus 
includes a finding of altered sensation in the right foot.  
This is the earliest clinical finding referable to peripheral 
neuropathy subsequent to the June 24, 2002, receipt of the 
veteran's claim for service connection for diabetes.  In 
addition, a March 2003 private treatment report notes that 
the veteran had a ten year history of type II diabetes 
mellitus with early diabetic peripheral neuropathy.  

Accordingly, the Board finds that the August 2004 rating 
decision granting service connection for bilateral peripheral 
neuropathy, upper and lower extremities, represents a 
continuation of the veteran's claim for service connection 
for type II diabetes mellitus and, by implication, any 
neurological manifestations of the same.  Consequently, even 
though providing for distinct service-connected neurological 
disabilities, the August 2004 rating action actually arose 
from a pending claim for service connection for type II 
diabetes mellitus, filed in June 24, 2002.  

A review of the relevant medical evidence as to the 
neurological symptoms to support any earlier effective date 
of service connection may thus include evidence on file since 
the June 24, 2002, date of claim.  Having considered the 
competent medical evidence of record, which documents the 
manifestations of the veteran's type II diabetes mellitus 
while this claim was pending, it is determined that an 
earlier effective date of service connection for peripheral 
neuropathy, bilateral upper and lower extremities, as 
secondary to type II diabetes mellitus, of September 26, 
2002, is warranted.  

Based upon a comprehensive evaluation of the history of 
neurological symptoms associated with the veteran's diabetes, 
and resolving any reasonable doubt in the veteran's favor, 
the implication is that peripheral neuropathy, bilateral 
upper and lower extremities, existed as of September 26, 
2002.  So an earlier effective date of September 26, 2002, 
for the award of service connection for peripheral 
neuropathy, bilateral upper and lower extremities is granted.  
See 38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

The Board has considered the veteran's claim for earlier 
effective dates for service connection for peripheral 
neuropathy, bilateral upper and lower extremities, with 
respect to VA's duty to assist and notify under the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the 
favorable outcome noted above, however, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Assignment of an effective date of September 26, 2002, for 
the grant of service connection for peripheral neuropathy of 
the right upper extremity is granted, subject to governing 
criteria applicable to the payment of monetary benefits. 

Assignment of an effective date of September 26, 2002, for 
the grant of service connection for peripheral neuropathy of 
the left upper extremity is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Assignment of an effective date of September 26, 2002, for 
the grant of service connection for peripheral neuropathy of 
the right lower extremity is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Assignment of an effective date of September 26, 2002, for 
the grant of service connection for peripheral neuropathy of 
the left lower extremity is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


REMAND

With respect to the remaining claims for higher ratings, the 
veteran's January 2007 Travel Board hearing testimony 
reflects his contention his service connected peripheral 
neuropathy, bilateral upper and lower extremities, has 
increased in severity.  Specifically, he reported that his 
private physician has stated that there is an observable 
increase in severity.  The Board notes that the most recent 
VA examination of the service-connected disability was 
conducted in July 2004.  The Court of Appeals for Veterans 
Claims (Court) has held that when a veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992)(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992)).

With respect to the remaining claim of entitlement to an 
increased disability rating for service-connected type II 
diabetes mellitus, the Board finds that the claim should be 
remanded for due process considerations.  Specifically, in 
February 2004, the veteran submitted correspondence which can 
be construed as a timely Notice of Disagreement with a 
February 2004 rating decision which denied an evaluation in 
excess of 20 percent disabling for type II diabetes mellitus.  
However, no Statement of the Case (SOC) has ever been issued.  

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not yet issued an SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, 
in order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided on the issue 
of entitlement to an increased disability rating for type II 
diabetes mellitus.

The Board notes that there may be medical records relevant to 
this case which have not been obtained.  Specifically, at the 
January 2007 Travel Board hearing, the veteran reported that 
he has received treatment by Drs. Scherer and Kleinman, his 
private physicians.  In addition, review of the claims file 
reflects that statements from Drs. Kleinman, Finer, and 
Shadiack have been received; however, copies of the veteran's 
treatment records from these physicians have not been 
requested and are not available for review.  Therefore, any 
additional treatment records pertinent to the issues on 
appeal should be obtained for an adequate determination.

Finally, review of the claims file reflects that, although 
the veteran was provided with a letter generally notifying 
him of the evidence needed to evaluate disabilities and 
determine the beginning date of any payment to which he may 
be entitled, he has not been provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the specific disabilities on appeal.  
Accordingly, additional due process notification based on the 
standards for increased ratings is needed under the VCAA.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning a 
disability rating and an effective date 
for the award of benefits.  The letter 
should also tell the veteran to provide 
any evidence in his possession that 
pertains to the claims.

2.  With any needed assistance from the 
veteran, the RO should seek all records 
of VA and/or private treatment identified 
by the veteran which have not already 
been obtained.  It would assist VA if the 
veteran himself would submit these 
records (that he has not already 
submitted) to the RO along with a 
statement that no other records are 
needed to adjudicate these claims.

3.  The veteran should be afforded an 
appropriate examination to determine the 
nature and extent of his service-
connected peripheral neuropathy.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination and the examination reports 
should indicate that the examiner 
reviewed the veteran's medical records.  
All indicated tests and studies should be 
conducted, all symptoms of the service-
connected disability should be described, 
and all clinical findings reported in 
detail.  

The examiner should describe all 
neurological symptoms associated with the 
service-connected peripheral neuropathy 
of both upper and lower extremities and 
describe in detail the nature of the 
symptoms.  The examiner should discuss 
whether the peripheral neuropathy of the 
left and right upper and lower 
extremities more closely resembles a 
mild, moderate or severe incomplete 
paralysis, neuritis or neuralgia.  

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.  A complete rationale for 
all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

4.  The RO should issue a statement of 
the case to the veteran and his 
representative on the issue of 
entitlement to an evaluation in excess of 
20 percent disabling for type II diabetes 
mellitus.  The veteran is informed that 
the claim will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal.  If a timely 
substantive appeal is filed as to this 
issue, the issue should be certified to 
the Board for appellate consideration.

5.  With respect to the remaining issues, 
after ensuring the proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues on 
appeal.  The RO must consider all 
evidence received since the May 2005 SOC.  
If the dispositions remain unfavorable, 
the RO should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


